Citation Nr: 1450369	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for fungus of the toenails of both feet.


REPRESENTATION

Appellant represented by:	Dan Curry, Esq.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the toenail disorder claim in December 2013 for further development and denied the low back disorder claim and a right ear hearing loss claim.  The toenail disorder claim continued to be denied on remand so is again before the Board.  The low back disorder claim also is again before the Board since, on appeal, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) granted a Joint Motion for Partial Remand asking the Court to vacate the Board's decision denying this claim and remand it to the Board for readjudication in compliance with directives specified.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veterans of Foreign Wars of the United States (VFW) submitted a September 2014 Informal Hearing Presentation (IHP) on behalf of the Veteran as concerning his toenail disorder claim.  But also in September 2014, the Veteran designated a private attorney as his new representative before VA in this appeal, regarding both claims.  A power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2014).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  

A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  So this private attorney, rather than the VFW, is now being recognized as the representative of record.

The Veteran's attorney submitted an August 2014 memorandum of law and attached additional medical evidence in support of the Veteran's claims.  The attorney also waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board consider this additional evidence in the first instance.  38 C.F.R. § 20.1304.


FINDING OF FACT

It is just as likely as not the Veteran's toenail and low back disorders began during his service or are the result of it.


CONCLUSION OF LAW

Resolving this reasonable doubt in his favor, the criteria are met for entitlement to service connection for these toenail and low back disorders.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting these claims, in full, there is no need to discuss whether VA has complied with its duties to notify and assist the Veteran with these claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (requiring not only a showing of the commission of an error in notice and assistance with a claim, but also that it was unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless).  Given that the Board is granting, rather than denying, these claims, there is no such possibility.

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition - meaning a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Low Back Disorder

The Veteran contends that pain in his low back began in combat in Vietnam when he was jumping off tanks during rocket attacks and then hitting the ground running.  See his April 2010 VA Form 9, Substantive Appeal to the Board.  He contends that he did not request treatment at the time because other soldiers were being treated for much worse conditions and he did not want to be seen as a malingerer.  Id.  He states that, in Da Nang, an ammunition dump caught fire and he resultantly had to suddenly dive to the ground.  He also alleges he had to dive off of an airplane wing during a rocket attack.  He adds that he has received chiropractic care for his back pain since the 1970s, so virtually since his service that ended in 1969.  See August 2014 Statement.

As he readily concedes, the Veteran's service treatment records (STRs) are devoid of reference to, complaint of, or treatment for a low back disorder - including owing to pain.  But a Veteran's assertions of an event during combat are presumed to credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, absent any clear and convincing evidence contrary to his assertion of a combat-related back injury, his assertion of said injury is presumed credible and sufficient to establish the occurrence of the claimed event.  See id.  There still has to be attribution of his present-day disability to the combat injury in service, however, to in turn warrant the granting of service connection since combat service only establishes the occurrence of the claimed event, not also that there necessarily is the consequent disability now being claimed.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Dr. C.D.'s statement in support of this claim indicates he has been treating the Veteran since the early 1980s for his back disorder.  Moreover, Dr. M. P.'s medical nexus opinion also supporting the claim recognizes the Veteran sustained an injury to his low back (lumbar spine) during his military service and that his current low back disorder is as likely as not the result of that injury in service, so related to his service.

The Veteran's service personnel records (SPRs) and STRs confirm he served in Da Nang, Vietnam, in 1969.  Thus, he is a combat Veteran entitled to the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  As already alluded to, this statute and regulation, in pertinent part, provide that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat-related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

Accordingly, given the Veteran this benefit of the doubt, service connection for his low back disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute", "obvious" and "definite" causation are not conditions precedent to granting service connection, just that this be an "as likely as not" proposition).

Toenail Disorder

The Veteran contends that his toenail fungus was caused by having his feet in wet boots during his service in Vietnam.  See April 2010 VA Form 9, Substantive Appeal to the Board.  He explains that, in Vietnam, it would rain during the monsoons, the conditions were swampy, and he did not remove his boots for long periods of time because he did not want to be caught without his boots during an attack.  See August 2014 Statement.

The Veteran's STRs are unremarkable for any mention of toenail fungus, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  His military service, as mentioned, ended in 1969.


The Veteran since has had a VA compensation examination for his toenail fungus in January 2014.  The examiner found that the Veteran did not have a foot disability, per se, but observed that he had a visible fungal infection of three of his toes aside from a diagnosis of hallux rigidus.  The examiner also noted that the Veteran's two great toenails were removed because of multiple episodes of ingrown toenails.  But, ultimately, the examiner concluded that the Veteran's claimed toenail fungus was less likely than not incurred in or caused by his service.  In explanation, the examiner indicated the Veteran had evidence of minor fungus involvement in three of ten toes and evidence of nail removal in two toes consistent with a history or ingrown toenails.  In the examiner's opinion, however, ingrown toenails are not caused by incidental fungal toenail infections in circumstances such as the Veteran's.

Dr. M. P.'s contrary August 2014 medical opinion states that the Veteran's toenail fungus is as likely as not related to his military service, seeing as though his two great toenails were removed because of his fungal dermatitis.

Again, since the Veteran is a combat Veteran entitled to the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) since he associates this toenail infection with his combat service in Vietnam, and because Dr. M.P.'s supporting letter attributes this claimed disability to that type of activity during the Veteran's service, the Board must resolve this reasonable doubt in the Veteran's favor and grant this claim.  The medical and other evidence supporting this claim is as probative as that against it, so in this circumstance of relative equipoise the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claims of entitlement to service connection for low back and toenail disorders are granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


